Jones, Judge:
The claimant, Ott Brown, alleges that on June 24, 1966, while driving on a state highway between Maben and Saulsville in Wyoming County, he was stopped by a construction crew flagman, employed by the State Road Commission, to await a blast about to be set off along the road, and that the blast was set off by State Road Commission employees and a rock was blown onto the top of claimant’s automobile, a 1960 Chevrolet, causing damage in the amount of $68.25. The State Road Commission has stipulated that the facts as alleged are true, that the same constitute negligence, and that the amount of the claim is reasonable.
Therefore, the claimant, Ott Brown, is awarded the sum of $68.25.